UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6478



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


NEVILLE SYLVESTER LESLIE,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-98-152, CA-99-1029-AM)


Submitted:   November 30, 2000         Decided:     December 13, 2000


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Pleasant Sanford Brodnax, III, Washington, D.C., for Appellant.
Thomas More Hollenhorst, Assistant United States Attorney, Alex-
andria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Neville Sylvester Leslie seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   See United States v. Leslie, Nos. CR-98-152;

CA-99-1029-AM (E.D. Va. Aug. 13, 1999).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                 2